 1
 2                                                                The Honorable Christopher M. Alston
                                                                                            Chapter 7
 3
 4
 5
 6
 7                           UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE
 9   In Re:                                       )         Chapter 7
                                                  )         No. 17-10196
10       MINH ANH TA                              )
                                                  )         TRUSTEE'S REPORT
11                                                )         OF UNCLAIMED FUNDS
                                     Debtor.      )
12                                                )
13            The undersigned trustee of the estate of the debtor named above hereby reports unclaimed
14   funds for surplus funds as follows:
15
16        NAME AND LAST KNOWN                    CLAIM            AMOUNT            DISTRIBUTION
               ADDRESSES                          NO.             CLAIMED             AMOUNT
17    Minh Anh Ta                                     N/A              $4,595.06                $4,595.06
      9203 39th Avenue Soutth
18    Seattle, WA 98118-4826
19            DATED this 24th day of January, 2021
20                                                          /s/ Ronald G. Brown
                                                            Ronald G. Brown, Trustee
21
22
23
24
25
26
27
28
     TRUSTEE’S REPORT

                                                                                   RONALD G. BROWN
                                                                                        ATTORNEY AT LAW
                                                                                    2525 WELLS FARGO CENTER
                                                                                         999 THIRD AVENUE
                                                                                   SEATTLE, WASHINGTON 98104
                                                                                     (206) 342-7850 TELEPHONE
Case 17-10196-CMA         Doc 37     Filed 01/25/21    Ent. 01/25/21 11:44:29      Pg. 1 of 1
                                                                                      (206)342-7851 FACSIMILE
